                                       UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                      DOCKET NO. 3:16-CR-00206-MOC-DSC

               UNITED STATES OF AMERICA,              )
                                                      )
                           vs.                        )
                                                      )                           ORDER
               ROBERT HENRY HUITT, JR.,               )
                                                      )
                                 Defendant.           )
               _______________________________________)

                        THIS MATTER comes before the Court on Defendant’s pro se Motions for

               Compassionate Release. Doc. Nos. 41–43. In support, Defendant notes he suffers from several

               health conditions—high blood pressure, pre-diabetes, and asthma—which place him at higher risk

               from COVID-19. Also, he asserts he has served more than 75% of his sentence without any

               disciplinary infractions. Finally, Defendant notes he is housed at FCI Butner, which has hundreds

               of confirmed cases of COVID-19. Having reviewed these motions, the Court finds that a response

               from the Government is needed to consider their merits. The Court enters the following Order.


                                                           ORDER

                        IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

               Defendant’s Motions for Compassionate Release within seven days of the entry of this Order.

Signed: July 22, 2020




                        Case 3:16-cr-00206-MOC-DSC Document 44 Filed 07/22/20 Page 1 of 1
